DETAILED ACTION

Status
This communication is in response to the application filed on April 22, 2019.  Claims 1-20 are pending and presented for examination.  Of the pending claims, Claims 1, 10 and 18 are independent claims.

The present application, filed after March 16, 2013, is being examined under the first inventor to file (FITF) provisions of the America Invents Act (AIA ).

Priority/Benefit Claim
No claim(s) for benefit or priority exists in this application and, therefore, the effective filing date of this application is its filing date of 4/22/2019.

Drawings
Applicant’s drawings are objected to as failing to comply with 37 CFR 1.84(p)(4).  The following identified error is provided by way of example and may not be inclusive of all errors present in the drawings.  Applicant is requested to review the drawings for additional and similar errors present in the drawings albeit such errors may not have been specifically identified in this office action.

Applicant’s drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference numeral “216” has been used to designate two different parts illustrated in Figure 2 of Applicant’s drawings.  The same reference character must never be used to designate different parts according to with 37 CFR 1.84(p)(4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Specification Objections
Applicant’s disclosure is objected to because of the following informalities: inconsistent reference numeral usage regarding reference numerals 110, 112, 130 and 200 written in Applicant’s originally filed specification.  For example, paragraph [0016] of U.S. Patent Application Publication No. 2020/0334703 of Wayne Chang (hereinafter “Chang”), which corresponds to this application, mentions “IFE system 110” as well as “the airplane 110”.  Therefore, the same reference numeral 110 is referring to two different items and, therefore, reference numeral 110 is being used inconsistently in Applicant’s written description.  Similarly, paragraphs [0020] and [0022] of Chang refers to “IFE system 110”; however, Chang at ¶ [0023] of Applicant’s specification has element “airplane” labelled with reference numeral 110.  Likewise, paragraph [0032] of Chang mentions “the airplane 110” as well as “IFE system 110”, both having the same reference numeral 110.  In addition, Chang at ¶ [0016] states “the airplane 112” as well as “IFE system 112”, both having the same reference numeral 112.  In another example, Chang at ¶¶ [0022], [0026], [0032], [0037], [0039], [0044]–[0045], [0047] and [0051] has reference numeral 130 referring to a “display device 130” while Chang at ¶¶ [0034], [0040] and [0046] utilizing reference numeral 130 as referring to “airside server 130” — different elements in Applicant’s specification having the same reference numeral 130.  In yet another example, Chang at ¶¶ [0026]–[0027], [0034] and [0037]–[0039] has element “device” labelled with reference numeral 200; however, Chang at ¶¶ [0029], [0034]–[0037] has reference numeral 200 referring to a “system 200”— different elements in Applicant’s specification having the same reference numeral 200.  The above-identified errors are provided by way of example and may not be inclusive of all errors present in Applicant’s specification.  Appropriate corrections are required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification” (MPEP § 2111).  In view of this standard and based upon consideration of all of the relevant factors with respect to each claim as a whole, Claims 1-20 are rejected as ineligible subject matter under 35 U.S.C. 101.

Step 1:  Claims 1-20 satisfy Step 1 enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).

Step 2A:  Claims 1-20 are rejected under § 101 because Applicant’s claimed subject matter is directed to an abstract idea without significantly more.  The rationale for this finding is that Applicant’s claims recite providing one or more rewards/benefits to a user in exchange for the user completing/satisfying one or more actions (i.e., completion criteria) required to redeem/earn the one or more rewards — a quid pro quo arrangement — as more particularly recited in the pending claims save for recited (non-abstract claim elements): one or more processors; a display device; each of the recited steps/processes of receiving, detecting, and presenting via the display device; (only Claims 2, 11 and 19) each of the recited steps/processes of delivering; (only Claims 3, 4, 10, 12 and 20) each of the recited steps/processes of storing; (only Claims 7 and 15) each of the recited steps/processes of transmitting; (only Claim 10 and corresponding dependent claims) a system comprising a memory configured to store and one or more processors; and (only Claim 18 and corresponding dependent claims) a non-transitory computer-readable medium storing instructions executable by one or more processors to cause the one or more processors to perform.  However, a quid pro quo arrangement of providing one or more i) fundamental economic principle or practice; (ii) commercial interaction (including advertising, marketing or sales activities or behaviors; business relations); and/or (iii) managing personal behavior or relationships/interactions between people.  MPEP 2106.04(a)(2)(I) provides examples of “fundamental economic principles or practices” and MPEP 2106.04(a)(2)(II)(A)-(B) provides additional discussion and examples of commercial or legal interactions.  This judicial exception (i.e., abstract idea exception) is not integrated into a practical application because each claim as a whole, having the combination of additional elements beyond the judicial exception(s), does not integrate the exception into a practical application of the exception and, therefore, the pending claims are “directed to” a judicial exception under USPTO Step 2A.  More specifically, each claim as a whole does not appear to reflect the combination of additional elements as: (1) improving the functioning of a computer itself or improving another technology or technical field, (2) applying the judicial exception with, or by use of, a particular machine/manufacture that is integral to the claim, (3) effecting a transformation or reduction of a particular article to a different state or thing, or (4) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (e.g., an electronic display environment such as, for example, a user’s display device used during in-flight).  Instead, any improvement is to the underlying abstract idea of developing the quid pro quo arrangement with a user where completion criteria are combined with one or more rewards as offers and one or more offers are associated with, or based on, user activity and one or more flight details.  SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, 2018 U.S. App. LEXIS 12590, Slip. Op. 13 (Fed. Cir. May 15, 2018) (“What is needed is an inventive concept in the non-abstract realm.”).  Applicant’s additional elements, taken individually and in combination, do not appear to be integrated into a practical application since they embody mere instructions to implement the abstract idea on a computer or mere use of a computer as a tool to perform the abstract idea, do no more than generally linking the use of the abstract idea to a particular technological environment or field of use (e.g., an electronic display environment such as, for example, a user’s display device used during in-flight), and amount to no more than combining the 

Step 2B:  Under Step 2B enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014), Applicant’s instant claims do not recite limitations, taken individually and in combination, that are sufficient to amount to “significantly more” than the abstract idea because Applicant’s claims do not recite, as further explained in detail below, an improvement to another technology or technical field, an improvement to the functioning of a computer itself, an application with or by a particular machine, a transformation or reduction of a particular article to a different state or thing, unconventional steps confining the claim to a particular useful application, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (e.g., an electronic display environment such as, for example, a user’s display device used during in-flight).  Examiner also notes that albeit limitations recited in the Claims 1, 10-12 and 18-20 are performed by the generically recited “one or more processors”, Applicant’s claim limitations taken individually and in combination are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to generally link the abstract idea to a particular technological environment or field of use (e.g., an electronic display environment such as, for example, a user’s display device used during in-flight), and no more than a combination of the abstract idea with insignificant extra-solution activity including each of Applicant’s recited processes/operations of receiving, detecting, storing, transmitting, presenting and delivering as explained further below.  As mentioned above, the claim elements in addition to the abstract idea arguably include: one or more processors; a display device; each of the recited steps/processes of receiving, detecting, and presenting via the display device; (only Claims 2, 11 and 19) each of the recited steps/processes of delivering; (only Claims 3, 4, 10, 12 and 20) each of the recited steps/processes of storing; (only Claims 7 and 15) each of the recited steps/processes of transmitting; (only Claim 10 and corresponding dependent claims) a system comprising a memory configured to store and one or more processors; and (only Claim 18 and corresponding dependent ‐17; see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); see Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 (Fed. Cir. 2014); and see Mayo Collaborative Serv. v. Prometheus Labs., Inc., 566 U.S. __, 132 S.Ct. 1289, 101 USPQ2d 1961 (2012)}; each of the steps of detecting encompasses a data recognition/inquiry function or retrieving function performed by virtually all general purpose computers {see Content Extraction and Transmission LLC v. Wells Fargo Bank, N.A., 776 F.3d 1343, 113 U.S.P.Q.2d 1354 (Fed. Cir. 2014), hereinafter “Content Extraction”, for data recognition); each of the steps of storing and combining encompasses a data saving or depositing function performed by virtually all general purpose computers {see Alice Corp., 134 S. Ct. at 2360; Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988 (Fed. Cir. 2014), hereinafter “Cyberfone”; and Content Extraction and Transmission LLC v. Wells Fargo Bank, N.A., 776 F.3d 1343, Content Extraction”, for data storage}; and each of Applicant’s steps of transmitting, presenting and delivering encompasses a data output/transmittal function performed by virtually all general purpose computers {see Ultramercial, 772 F.3d at 716‐17; see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); and see Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 (Fed. Cir. 2014)}.  In addition, Examiner notes that Applicant’s disclosure mentions at specification paragraphs [0056] and [0028] of U.S. Patent Application Publication No. 2020/0334703 of Wayne Chang (“Chang”), which corresponds to this application, that “[s]killed artisans may implement the described functionality in varying ways” and that Applicant’s “one or more processors can be implemented with any combination of general-purpose microprocessors…or any other suitable entities that can perform calculations or other manipulations of information” (bolding emphases added by Examiner to Chang at ¶¶ [0056] and [0028], respectively).  Also see the “July 2015 Update: Subject Matter Eligibility” document, at page 7, second and sixth bullet points (July 30, 2015) regarding various well‐understood, routine, and conventional functions of a computer.  Employing well-known computer functions individually and in combination to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the computer-implemented abstract idea in Flook (Parker v. Flook, 437 U.S. 584, 19 U.S.P.Q. 193 (1978)) to petrochemical and oil-refining industries was insufficient.  For the reasons discussed above, Applicant’s pending claims do not satisfy Step 2B enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).

Consequently, based upon consideration of all of the relevant factors with respect to each claim as a whole, Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  For information regarding 35 U.S.C. 101, please see Subject Matter Eligibility (SME) guidance and instructional materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and updates regarding SME under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 (AIA ) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0055271 of Drefs et al. (hereinafter “Drefs”) in view of U.S. Patent Application Publication No. 2011/0314488 of Keen et al. (hereinafter “Keen”).

Regarding Claim 1, Drefs discloses a method for providing in-flight rewards comprising: 
receiving, at one or more processors, information related to a plurality of rewards for redemption by a user, each reward of the plurality of rewards being associated with completion criteria, the completion criteria including one or more actions required to redeem each reward (e.g., receiving rewards that a user can redeem by completing one or more actions to satisfy criteria — Drefs at ¶¶ [0013]–[0015] and [0018]; and “after completing travel on the first flight segment Jane will have earned sufficient travel reward points to upgrade her seat on the second flight segment. This can occur because OnTime Airlines is running a promotion during the month of June where travelers…can earn triple reward points on the domestic segment of the travelers' flights. —Drefs at ¶ [0041]); 
combining, at the one or more processors, the completion criteria with one or more rewards of the plurality of rewards as offers (e.g., associating/combining rewards with criteria that a user needs to complete to earn the rewards —Drefs at ¶¶ [0013], [0018]–[0019], [0034] and [0037]); 
detecting user activity at a display device (e.g., detecting user input/activity at a display interface — Drefs at ¶¶ [0025], [0033] and [0042]; “A customer…can use SkySales module 226 to book flights online via the internet. The Sky Sales module 226 interfaces to the New Skies module 202, which includes information about the customer in the customer database 208.” —Drefs at ¶ [0033]; “SkySales module 226 can be used by the customer to access the customer's loyalty account” —Drefs at ¶ [0049]; Drefs at ¶ [0035]; and “Jane notices that the current number of travel reward points in her frequent flyer account (e.g., 12,000) is not enough to upgrade her seat from coach to first class for any segment of the flight (e.g., Jane needs 15,000 points for the upgrade)” —Drefs at ¶ [0041]); 
providing, by the one or more processors, one or more offers of a plurality of offers based on the user activity and one or more flight details (e.g., “an airline may run a special for a period of time on certain flight segments where the reward points earned may be doubled” —Drefs at ¶ [0020]; “promotions sponsored by an airline. For example, an airline may run a promotion for the Minneapolis/St. Paul to New York City travel market, where flights between the two cities booked in the month of May with travel occurring during the month of July can earn triple award points” —Drefs at ¶ [0019]; “Jane notices that the current number of travel reward points in her frequent flyer account (e.g., 12,000) is not enough to upgrade her seat from coach to first class for any segment of the flight (e.g., Jane needs 15,000 points for the upgrade)” —Drefs at ¶ [0041]; and Drefs at ¶¶ [0013], [0025], [0030], [0049] and [0065]); 
detecting, at the one or more processors, satisfaction of the completion criteria (e.g., detecting that user has completed one or more actions to satisfy reward criteria Drefs at ¶¶ [0025]–[0026] and [0033]–[0035]; “calculate the travel reward points a customer has earned” —Drefs at ¶ [0029]; and “customer now has accrued enough travel reward points to upgrade the customer's seat” —Drefs at ¶ [0022]); and 
presenting the one or more rewards via the display device based on the detecting (e.g., “reward points can be immediately viewed by a traveler accessing his or her travel rewards account” —Drefs at ¶ [0003]; Drefs at ¶¶ [0034] and [0049]; “outputting an identifier specifying the determined reward for presentation to the passenger” —Claim 7 of Drefs; “providing a detailed listing of award activity both earned and redeemed points” —Drefs at ¶ [0059]; “The customer can then receive a reward, such as an upgrade” —Drefs at ¶ [0049]; and “…The customer 102 can redeem the necessary amount of travel reward points 124 to upgrade his or her seat” —Drefs at ¶ [0013]), but Drefs arguably fails to explicitly disclose the providing the one or more offers as including presenting the one or more offers via the display device albeit Drefs does disclosure airline sponsoring promotions including double/triple award points (e.g., Drefs at ¶¶ [0019] and [0031]) and that the New Skies module of Drefs can perform Drefs at ¶¶ [0024] and [0059]).  Nonetheless, Keen teaches an aircraft including a communications system having aircraft in-flight entertainment (IFE) systems (e.g., Keen at ¶¶ [0002] and [0013]) as well as PEDs carried by aircraft passengers (e.g., Keen at ¶¶ [0005] and [0013]); providing one or more offers to a user as including presenting the one or more offers via a display device for the user (e.g., “selectively displaying advertisements 620 from the IFE advertisement source 603 on the IFE passenger seat displays 604” —Keen at ¶ [0198]; “allow selected passengers to take advantage of specials or promotions offered by the airline” —Keen at ¶ [0011]; “airline may contact the passenger with special offers and incentives” —Keen at ¶ [0186]; and Keen at ¶¶ [0142] and [0206]) as well as providing a way for a passenger to redeem a coupon or voucher while on-board an aircraft (e.g., Keen at ¶ [0013]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate the providing the one or more offers as including presenting the one or more offers via the display device, as taught by Keen, into the method/system disclosed by Drefs, which is directed toward displaying marketing information to an airline customer (e.g., Drefs at ¶¶ [0003], [0034] and [0049]) as well as providing relevant offers to an airline customer as part of a loyalty account program where the user travels to earn/accrue reward points that can redeemed for travel benefits by the airline customer (e.g., Drefs at ¶¶ [0013], [0019] and [0022]), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Drefs in view of Keen as applied to Claim 1 above and Drefs teaching delivering the one or more rewards to an online account of the user, wherein the one or more rewards comprises at least one of a coupon, a discount, and a gift certificate (e.g., “amount of points redeemed can be debited from the customer's frequent flyer account” —Drefs at ¶ [0049]; “…The customer 102 can redeem the necessary amount of travel reward points 124 to upgrade his or her seat” —Drefs at ¶ [0013]; and Drefs at ¶¶ [0024], [0032] and [0039]) based on the same obviousness rational and reasoning as applied above with respect to Claim 1 from which this claim depends.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Drefs in view of Keen as applied to Claim 1 above and Drefs teaching storing a user profile for the user, the user profile including reward redemption history, personal information, and personal preferences of the user (e.g., “profiles and accounts of current loyalty customers in the loyalty database” —Drefs at ¶ [0037]; Drefs at ¶¶ [0025]–[0026]; and “account activity record” —Drefs at ¶ [0066]) based on the same obviousness rational and reasoning as applied above with respect to Claim 1 from which this claim depends.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Drefs in view of Keen as applied to Claim 3 above and Drefs teaching storing a distributed rewards ledger in memory, including the reward, the completion criteria, and an identification of the user (e.g., “account activity record” —Drefs at ¶ [0066]; “real-time posting and updating of travel reward points to a customer's frequent flyer account” —Drefs at ¶ [0013]; and Drefs at ¶¶ [0025]–[0026], [0037] and [0077]) based on the same obviousness rational and reasoning as applied above with respect to Claim 3 from which this claim depends.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Drefs in view of Keen as applied to Claim 3 above and Drefs teaching wherein the presenting is further based on the user profile (e.g., “Loyalty system can track customer activity” —Drefs at ¶ [0053]; “can track customer travel activity in real-time. Flights can be triggered for posting when the passenger boards the aircraft.” —Drefs at ¶ [0057]; “outputting an identifier specifying the determined reward for presentation to the passenger” —Claim 7 of Drefs; “…The customer 102 can redeem the necessary amount of travel reward points 124 to upgrade his or her seat” —Drefs at ¶ [0013]; and “a customer identification number, a passenger name record ID, a frequent flyer account number, or a flight number. The boarding information can be used to record the event of Jane's boarding” —Drefs at ¶ [0042]) based on the same obviousness rational and reasoning as applied above with respect to Claim 3 from which this claim depends.

6 is rejected under 35 U.S.C. 103 as being unpatentable over Drefs in view of Keen as applied to Claim 1 above and Drefs teaching wherein the completion criteria includes one of consuming a specified type of media and completing a survey (e.g., user completes one or more actions required to redeem each reward —Drefs at ¶¶ [0041]–[0045]) based on the same obviousness rational and reasoning as applied above with respect to Claim 1 from which this claim depends.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Drefs in view of Keen as applied to Claim 1 above and Drefs teaching wherein the reward is transmitted in a message to an electronic account of the user (e.g., “reward points can be immediately viewed by a traveler accessing his or her travel rewards account” —Drefs at ¶ [0003]; Drefs at ¶¶ [0013], [0034] and [0049]; “outputting an identifier specifying the determined reward for presentation to the passenger” —Claim 7 of Drefs; and “providing a detailed listing of award activity both earned and redeemed points” —Drefs at ¶ [0059]), but Drefs arguably fails to explicitly teach wherein the message comprises one of an email, a text message, and a voucher stored in an electronic wallet.  However, Keen teaches transmitting rewards to an electronic account of the user to be redeemed by the passenger while in-flight (e.g., Keen at ¶ [0234) wherein in-flight messages to users comprise one of an email, a text message, and a voucher stored in an electronic wallet (e.g., “passenger to redeem a coupon or voucher while on-board an aircraft” —Keen at ¶ [0012]; “PEDs 130 include personal mobile smart phones” —Keen at ¶ [0068]; “PED wireless transceiver may receive the in-flight coupon via e-mail” —Keen at ¶ [0018]; “each PED 130 can transmit and receive emails and text messages” —Keen at ¶ [0080]; “When in flight, the air-to-ground interface 200 provides connectivity for features that include email, text messaging, credit card transactions, multimedia messaging, web surfing” —Keen at ¶ [0132]; and “passenger entertainment (email, text messaging, web browsing, etc.)” —Keen at ¶ [0140]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to incorporate wherein the message comprises one of an email, a text message, and a voucher stored in an electronic wallet, as taught by Keen, into the method/system taught by Drefs in view of Keen, which is directed toward displaying marketing information to an airline customer (e.g., Drefs at ¶¶ [0003], [0034] and [0049]) as well as providing relevant offers to an airline customer as part of a loyalty account program where the Drefs at ¶¶ [0013], [0019] and [0022]), because such incorporation would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP § 2143).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Drefs in view of Keen as applied to Claim 1 above and Drefs teaching wherein the one or more flight details include one or more of a takeoff and landing time, a takeoff and landing destination, duration of flight, and a time during flight (e.g., “accrual module 216 may also receive…other details about the flight segment boarded by the customer such as miles assigned to the segment, flight number, date and time, and origin and destination cities” —Drefs at ¶ [0028]; and Drefs at ¶¶ [0018] and [0025]) based on the same obviousness rational and reasoning as applied above with respect to Claim 1 from which this claim depends..

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Drefs in view of Keen as applied to Claim 1 above and Drefs teaching wherein the display device comprises a personal electronic device or a seatback monitor (e.g., “a client computer having a graphical user interface or an Internet browser, or any combination of them” —Drefs at ¶ [0097]; “mobile devices, such as personal digital assistants, cellular telephones, smartphones, and other similar computing devices” —Drefs at ¶ [0088]; “To provide for interaction with a user, the features can be implemented on a computer having a display device…for displaying information to the user” —Drefs at ¶ [0096]; “input/output device 440 includes a display unit for displaying graphical user interfaces.” —Drefs at ¶ [0093]; and Drefs at ¶¶ [0034] and [0049]) based on the same obviousness rational and reasoning as applied above with respect to Claim 1 from which this claim depends.

Regarding Claim 10, Drefs in view of Keen teaches a system for providing in-flight rewards comprising: a memory configured to store the received information recited in Claim 1 as well as one or more processors configured (e.g., Drefs at ¶¶ [0088]–[0095]) to perform respective processes/steps as 

Claims 11-17 recite substantially similar subject matter to that of respective Claims 2-3 and 5-9 and, therefore, Claims 11-17 are rejected on the same basis(es) as Claims 2-3 and 5-9, respectively.

Regarding Claim 18, Drefs in view of Keen teaches a non-transitory computer-readable medium storing instructions for providing in-flight rewards, that when executed by one or more processors, cause the one or more processors (e.g., Drefs at ¶¶ [0088]–[0095]) to perform respective processes/steps as recited in Claim 1, and, therefore, Claim 18 is rejected on the same basis(es) as applied above with respect to Claim 1.

Claims 19 and 20 recite substantially similar subject matter to that of respective Claims 2 and 3 and, therefore, Claims 19 and 20 are rejected on the same basis(es) as Claims 2 and 3, respectively.


Conclusion
The following references are considered pertinent to Applicant's disclosure, and are being made of record albeit the references are not relied upon as a basis for rejection in this Office action:
U.S. Patent Application Publication No. 2019/0037372 of Girard et al. (hereinafter “Girard”) for “an aircraft's in -flight entertainment system when the mobile computing device connects to a wireless access point on board the aircraft or connects to the server via a wired connection such as USB.” —Girard at ¶ [0009]; “Rewards may be offered once the user accepts the content on the user's device or after the content is downloaded from the user device. Rewards can include, for example, a monetary reward, a discount coupon, an in -flight offering, an upgraded seat, priority boarding, frequent flier points, or an entry into a drawing for a give-away.” —Girard at ¶ [0010]; and “in-flight rewards such as a free or discounted meal, drink or movie, upgraded seating, priority boarding, free checked bag, Girard at ¶ [0026].
U.S. Patent Application Publication No. 2018/0204237 of Vajid Jafri (hereinafter “Jafri”) for “Special offerings can be included, such as offers that can be redeemed by frequent flyer points” —Jafri at ¶ [0040]; and “The platform can optimize actions of the customer with respect to the frequent flyer points, such as redeeming or suggesting redemption of frequent flyer points” —Jafri at ¶ [0167].
U.S. Patent Application Publication No. 2016/0232558 of Richard Postrel (hereinafter “Postrel”) for “The user may interactively select rewards to be redeemed, or the system may determine which rewards are to be redeemed based on a previously defined user profile rule or other third party profile rule (such as an issuer) (step 606)” —Postrel at ¶ [0065].
U.S. Patent Application Publication No. 2015/0350457 of Bryan A. Lauer (hereinafter “Lauer”) for “providing network and/or data access to subscribers that are passengers on a vehicle while in transit, such as airplane passengers during their flight.” —Lauer at ¶ [0001]; and “In FIG. 6, the system 10 determines to grant the customer a credit because the customer (John Doe) suffered a time delay event on XYZ airlines, flight 555 on Jan. 15, 2013. A credit can be redeemed by a customer for a service offered by the systems 10 or 11. The credit can be redeemed for use by the customer whenever the customer chooses to do so, so long as it is prior to an expiration time 610. In FIG. 6, the customer receives a credit 608 for one day of in-flight network service access with an expiration time 610 of Jan. 15, 2014” —Lauer at ¶ [0154].
U.S. Patent Application Publication No. 2013/0173371 of Mark J. Krolick (hereinafter “Krolick”) for “In FIG. 5, a loyalty program server 502 works in concert with an airline system 504, and an airline touch point 506…. the airline touch point 506 can be… in-flight point-of-sale system, in-flight media system…etc.” —Krolick at ¶ [0042]; and “While in flight, an airline touch point 606 (e.g., a handheld point-of-sale system) may instruct a flight attendant to deliver a bottle of complementary champagne to the customer 610” —Krolick at ¶ [0057].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mathew Syrowik whose telephone number is 313-446-4862.  The examiner can normally be reached on Monday through Thursday 7:30 AM to 6:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 517-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information of published applications may be obtained from either Private PAIR or Public PAIR.  Status information of unpublished applications is only available through Private PAIR.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mathew R. Syrowik/Primary Examiner, Art Unit 3682